internal_revenue_service number release date index cc psi 5-plr-107637-00 date legend taxpayer general_partner limited_partner project state a district b location c_corporation d agency e a b c d e f g plr-107637-00 h i j k l m n o p q r s t u v this letter responds to your letter dated date submitted on behalf of the taxpayer requesting a private_letter_ruling on issues surrounding the acquisition and rehabilitation of a residential_rental_property receiving low-income_housing tax_credits under sec_42 of the internal_revenue_code the taxpayer provides the following representations facts taxpayer was formed on a taxpayer is a state a limited_partnership operating on a calendar taxable_year and an accrual accounting_method the location of the irs district_office possessing examination jurisdiction over the taxpayer’s income_tax returns is district b the taxpayer’s operations to date and future business_purpose consist of the following acquire the real_estate project known as the project containing b residential rental units in c buildings situated on approximately d acres in location c and rehabilitate the project and then own operate and manage it as a plr-107637-00 low-income_housing property eligible for low-income_housing tax_credits under sec_42 the project was originally constructed in e it was developed with rental housing assistance sponsored by the u s department of housing and urban development hud pursuant to the section rental assistance program of the national housing act the section program provided mortgage_insurance and interest reduction payments to reduce the debt service burden of the permanent mortgage at present the project has f units eligible to receive housing assistance payments pursuant to a project-based housing assistance payments contract under the section program of the united_states housing act of section another g units are occupied by tenants receiving rental assistance payments pursuant to the section tenant-based voucher program taxpayer purchased the project on h at a cost of i j of which was attributable to the cost of the c buildings with other costs capitalized as part of the costs of acquisition the adjusted_basis of the acquired buildings prior to commencement of rehabilitation for purposes of the minimum expenditure test of sec_42 was approximately k at the time of purchase the project was l occupied with the exception of tenant turnover caused by the relocation of over-income households and the temporary displacement of tenants to accommodate construction activity the project remained fully occupied through the rehabilitation period within a week of acquiring the project taxpayer commenced the process of certifying the income of each of the m households then in occupancy n units were set-aside for resident managers o units were vacant or being vacated most of the existing tenants were month-to-month tenants possessing a history of long term residency in the project of between and years under state a law in general if a landlord sells his property during an unexpired leasehold term the purchaser becomes the landlord by operation of law and the tenant becomes a tenant of the purchaser of the total cost of the project acquisition and rehabilitation p was financed with proceeds of a mortgage loan made to taxpayer by corporation d this loan is insured by hud pursuant to sec_221 of the national housing act q of the mortgage loan was funded with proceeds of multifamily housing revenue bonds issued by agency e the balance of the mortgage loan r was raised with proceeds obtained from the sale of gnma securities by corporation d approximately s of the project’s costs is being funded by capital contributions of the limited_partner the general_partner represents that i percent or more of the project’s aggregate basis will be financed with sec_103 tax-exempt_bonds in a manner satisfying the requirements of sec_42 and ii the rehabilitation_expenditures with respect to each building satisfy the requirements of sec_147 because of plr-107637-00 the tax-exempt_financing the project will be treated as federally_subsidized within the meaning of sec_42 the project’s rehabilitation work was undertaken in stages and a certificate of substantial completion for the final stage of the rehabilitation work was issued on t the taxpayer did not make an election concerning the applicable_percentage concerning either a binding commitment with the state housing finance agency under sec_42 or in regard to the issuance of the tax-exempt_financing under sec_42 requested rulings the taxpayer has requested the following rulings in the present case the applicable_percentage for substantial rehabilitation_expenditures treated as a separate new_building under sec_42 is the figure announced for the month in which the substantial rehabilitation_expenditures of the project were completed the first year applicable_fraction for the project’s substantial rehabilitation_expenditures is based upon the month-end applicable_fraction for each of the u full months v during which the project being rehabilitated was in service substantial rehabilitation_expenditures treated as a separate new_building under sec_42 do not require new tenant income certifications at the time the project’s rehabilitation work was completed and placed_in_service the taxpayer may rely on the rental histories of existing tenants renting on a month- by-month basis provided by the former owner of the building to establish that the low- income units in the project are used other than on a transient_basis under the requirements of sec_42 and for purposes of determining the first year applicable_fraction under sec_42 the applicable_fraction as of the close of the first full month during which the project is in service may include all low-income units occupied by section tenants for which the public housing authority has provided a statement to the taxpayer declaring that the incomes of such tenants do not exceed the applicable_income_limit under sec_42 in addition annual recertifications for the project thereafter may also rely on such statements from the public housing authority with respect to the tenants receiving section housing assistance law sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount plr-107637-00 of the current_year_business_credit includes the low-income_housing tax_credit determined under sec_42 the low-income_housing tax_credit that may be claimed in any year is subject_to the general business_tax_credit limitation of sec_38 sec_42 provides that for purposes of sec_38 the amount of the low- income housing_credit determined under this section for any taxable_year in a 10-year credit_period shall be the amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building sec_42 provides that in the case of any qualified_low-income_building placed_in_service by the taxpayer after the term applicable_percentage means the appropriate percentage prescribed by the secretary for the earlier of- i the month in which such building is placed_in_service or ii at the election of the taxpayer- i the month in which the taxpayer and the housing_credit_agency enter into agreement with respect to such building which is binding on such agency the taxpayer and all successors in interest as to the housing_credit_dollar_amount to be allocated to such building or ii in the case of any building to which sec_42 applies the month in which the tax-exempt obligations are issued a month may be elected under clause ii only if the election is made not later than the 5th day after the close of such month such election once made shall be irrevocable sec_42 provides that the percentages prescribed by the secretary for any month shall be the percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year 70-percent present_value credit and ii percent of the qualified_basis of existing buildings and of new buildings that are federally_subsidized for the taxable_year 30-percent present_value credit sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to i the applicable_fraction determined as of the close of such taxable_year of ii the eligible_basis of such building determined under sec_42 under sec_42 the applicable_fraction is the smaller of the unit_fraction the number of low-income units divided by the number of all residential rental units or the floor_space_fraction the floor space of the low-income units divided by the floor space of all residential rental units in general the eligible_basis of a building under sec_42 is its adjusted_basis at the close of the first taxable_year of the credit_period however a number of limitations apply for example under sec_42 rehabilitation_expenditures that a taxpayer elects to treat as a separate new_building under sec_42 may not be considered part of the eligible_basis of an existing_building under sec_42 under sec_42 rehabilitation_expenditures paid_or_incurred by the plr-107637-00 taxpayer for any building are treated as a new_building for calendar years after rehabilitation_expenditures for a building may be treated as a separate new_building eligible for the credit under sec_42 only if i the expenditures are allocable to one or more low-income units or substantially benefits such units and ii the amount of such expenditures during any 24-month period meets the greater of the following requirements i the amount is not less than percent of the adjusted_basis of the building determined as of the 1st day of such period and without regard to sec_1016 and or ii the qualified_basis attributable to such expenditures when divided by the number of low-income units in the building is dollar_figure or more under sec_42 the term rehabilitation_expenditures does not include the cost of acquisition of any building under sec_42 a taxpayer may aggregate all rehabilitation_expenditures incurred during any 24-month period to meet the minimum expenditure requirement of sec_42 revrul_91_38 1991_2_cb_3 provides that if the rehabilitation of a low-income_housing building is completed and the minimum expenditure requirement of sec_42 is met in less than months the expenditures may be treated as placed_in_service at the close of that period however in no event may the aggregation exceed months therefore rehabilitation_expenditures are treated as placed_in_service at the close of the 24-month or shorter aggregation period in which the rehabilitation is completed and the expenditures requirement of sec_42 is met sec_42 provides in part that expenditures treated as a separate new_building under sec_42 are considered placed_in_service at the close of the 24-month period during which the expenditures were incurred sec_42 provides that the applicable_fraction under subsection c for the rehabilitation_expenditures is the applicable_fraction for the building without regard to paragraph for which expenditures were incurred sec_42 provides that rehabilitation_expenditures may at the election of the taxpayer be taken into account under sec_42 or sec_42 ie existing_building basis but not under both subsections sec_42 defines the credit_period for a low-income_housing tax_credit building as the period of taxable years beginning with a the taxable_year in which the building is placed_in_service or b at the election of the taxpayer the succeeding taxable_year but only if the building is a qualified_low-income_building as of the close of the first year of such period sec_42 provides a special rule for the first year of the credit_period specifically the credit allowable under sec_42 with respect to any buildings for the first taxable_year of the credit_period shall be determined by substituting for the applicable_fraction under sec_42 the fraction- i the numerator of which is the sum of the applicable fractions determined plr-107637-00 under sec_42 as of the close of each full month of such year during which such building was in service and ii the denominator of which i sec_12 sec_42 provides that any reduction by reason of sec_42 in the credit allowable without regard to sec_42 for the first taxable_year of the credit_period shall be allowable under sec_42 for the first taxable_year following the credit_period sec_42 provides the term qualified_low-income_housing_project means any project for residential_rental_property if the project meets the requirements of sec_42 a or b whichever is elected by the taxpayer a the project meets the requirements of this subparagraph if percent or more of the residential units in such project are both rent-restricted and occupied by individuals whose income i sec_50 percent or less of area_median_gross_income b the project meets the requirements of this subparagraph if percent or more of the residential units in such project are both rent-restricted and occupied by individuals whose income is percent or less of area_median_gross_income an election under this paragraph once made shall be irrevocable sec_42 provides that a residential rental unit is rent-restricted if the gross_rent with respect to such unit does not exceed percent of the imputed_income_limitation discussed in sec_42 sec_42 defines a low-income_unit as any unit in a building if- i such unit is rent-restricted as defined in sec_42 and ii the individuals occupying such unit meet the income limitation applicable under sec_42 to the project of which such building is a part sec_42 provides that a unit shall not be treated as low-income_unit unless the unit is suitable for occupancy and used other than on a transient_basis sec_1_42-5 of the income_tax regulations requires the owner of a low-income_housing project to certify at least annually to the state housing finance agency that for the preceding 12-month_period the owner has received an annual income certification from each low-income tenant and documentation to support that certification or in the case of a tenant receiving section housing assistance payments the statement from a public housing authority to the building owner declaring that the tenant’s income does not exceed the applicable_income_limit under sec_42 sec_1_42-5 requires the owner to certify at least annually that all units in the project were for use by the general_public and used on a nontransient basis except for transitional housing for the homeless provided under sec_42 generally a unit is considered to be used on a nontransient basis if the initial lease_term is months or greater see h_r conf_rep no 99th cong 2d sess ii-95 vol c b plr-107637-00 discussion concerning the taxpayer’s first requested ruling about the appropriate applicable_percentage for the project’s rehabilitation_expenditures we note that sec_42 treats rehabilitation_expenditures paid_or_incurred by the taxpayer with respect to any building as a separate building revrul_91_38 1991_2_cb_3 provides that although sec_42 treats the expenditures aggregated under sec_42 as placed_in_service at the close of the 24-month period permitted for aggregating such expenditures if the rehabilitation is completed and the minimum expenditures requirement of sec_42 is met in less than months the rehabilitation_expenditures can be placed_in_service at the close of that shorter period of time in the present case the minimum expenditures test has been fulfilled for the project and the rehabilitation work was completed on t thus this date can serve as the placed-in-service date for the rehabilitation work sec_42 provides that the applicable_percentage means the appropriate percentage announced by the secretary for the month in which the building is placed-in-service thus we conclude that the project can permissibly utilize the applicable_percentage for t the placed-in- service date for the rehabilitation_expenditures treated as a separate building in regard to taxpayer’s second requested ruling and the first year applicable_fraction for the rehabilitation_expenditures for the project sec_42 provides that for purposes of applying sec_42 with respect to rehabilitation_expenditures which are treated as a separate building by reason of sec_42 the applicable_fraction under sec_42 shall be the applicable_fraction for the building without regard to sec_42 with respect to which the expenditures were incurred we also note that the conference committee report accompanying the tax_reform_act_of_1986 expressed qualified_basis for rehabilitation_expenditures is determined in the same fractional manner as for new_construction or acquisition costs even if all rehabilitation_expenditures are made only to low-income units see h_r conf_rep no 99th cong 2nd sess ii-90 vol c b accordingly the first year applicable_fraction rule_of sec_42 is applicable to rehabilitation_expenditures treated as a separate new_building under sec_42 and thus the project’s first year applicable_fraction is based upon the month-end applicable_fraction for each of the u full months v during which the project was in service the taxpayer’s third requested ruling is that substantial rehabilitation_expenditures treated as a new_building under sec_42 do not need a separate tenant income certification at the time the project’s rehabilitation work is placed_in_service we agree as noted previously sec_42 provides that rehabilitation_expenditures treated as a separate building utilize the same applicable_fraction for the building with respect to which the expenditures were incurred quite simply we do not believe there is a statutory mandate in sec_42 for the taxpayer to engage in a second round of tenant income certifications after performing this task at the time of acquisition of the project and throughout the rehabilitation process as new plr-107637-00 tenants are admitted in regard to the taxpayer’s fourth requested ruling concerning the establishment of the use of the low-income units in the project on other than a transient_basis we believe that the requirement of sec_42 must be evaluated in light of the facts and circumstances unique to the project in this case taxpayer stepped into the shoes of the prior owner with respect to existing leaseholds generally a lease_term of six months or greater for the tenants would indicate that the units were used on other than a transient_basis see h_r conf_rep no supra at ii-95 the project possessed a very stable tenant population at the time of acquisition with considerable tenant rental histories in certain units indeed on taxpayer’s acquisition of the project the majority of the tenants had resided in the units for a minimum of years and some up to years even though most of the tenants at the time were month-to-month tenants in light of this stable tenant population we believe that the taxpayer’s effort to document a tenant’s prior longstanding rental history in the project represents a sufficient means to demonstrate the rental of certain of the low-income units on other than a transient_basis without the necessity of executing new tenant leases we expressly condition this ruling on the fact that the tenants at the time of acquisition had initial leasehold terms of months or longer with the prior owner of the project and that taxpayer did not plan to change use of the units the taxpayer’s final requested ruling concerns the issue of utilizing statements from the public housing authority concerning section voucher holders to establish the first year applicable_fraction under sec_42 and thereafter for purposes of meeting the annual tenant income certification requirement under sec_1_42-5 we believe that sec_1_42-5 provides authority for the taxpayer to permissibly utilize the statement from the public housing authority not only to initially determine in the first year of the credit_period whether the income levels of tenant section voucher holders fulfill the minimum set-aside_requirements of sec_42 but also the subsequent annual tenant income certification requirements throughout the remainder of the compliance_period no opinion is expressed or implied regarding the application of any other provision of the code or regulations including whether the project qualifies for credit under sec_42 in accordance with the power_of_attorney we are sending copies of this letter to your authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely harold e burghart assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy
